DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  25’ and 223’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-18 are allowed.  Considering claim 1, the prior art does not teach a piezoelectric actuator for miniature fluid transportation device, comprising: a suspension plate having a top surface and an opposing bottom surface, wherein a bulge with a bulging surface is formed on the top surface of the suspension plate, wherein a first thickness is defined between the top surface of the suspension plate and the bottom surface of the suspension plate, a third thickness is defined between the top surface of the outer frame and the bottom surface of the outer frame and a fourth thickness is defined between the top surface of the at least one bracket and the bottom surface of the at least one bracket wherein the third thickness is larger than the first thickness and the first thickness is larger than the fourth thickness in combination with the rest of the applicant’s claimed limitations.
Considering claim 10, the prior art does not teach a piezoelectric actuating plate for a piezoelectric actuator of a miniature fluid transportation device, the piezoelectric actuating plate comprising: a first thickness is defined between the top surface of the suspension plate and the bottom surface of the suspension plate, a third thickness is defined between the top surface of the outer frame and the bottom surface of the outer frame; a fourth thickness is defined between the top surface of the bracket and the bottom surface of the bracket wherein the third thickness is larger than the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.